                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS
                                        TYLER DIVISION
JAMAL BLANTON                                     §

v.                                                §       CIVIL ACTION NO. 6:17cv628

DIRECTOR, TDCJ-CID                                §

MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND ADOPTING
      THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       The Petitioner Jamal Blanton, a prisoner currently confined in the Federal Correctional

Institution in Texarkana, Texas, proceeding pro se, filed this application for the writ of habeas

corpus under 28 U.S.C. §2241 challenging the execution of his sentence. Specifically, Petitioner
requests that the Federal Bureau of Prisons be ordered to consider him for a transfer to a residential

re-entry center (RRC) or community confinement center (CCC) or home detention. This Court
referred the matter to the Honorable K. Nicole Mitchell, United States Magistrate Judge, for

consideration pursuant to applicable laws and orders of this court.

       After review of the pleadings, the magistrate judge recommended that the petition be
dismissed because the Petitioner failed to exhaust his administrative remedies. The court has

received and considered the Report and Recommendation of the United States Magistrate Judge filed
pursuant to such order, along with the record, pleadings and all available evidence.

       Petitioner filed objections asserting on November 16, 2017, after he filed his habeas corpus

petition, he submitted a “cop out” [i.e. a request for informal resolution of a complaint] to his unit
team requesting to be designated to either home confinement, an RRC/CCC, or a camp. This request

was denied without consideration of the five factors enumerated in 18 U.S.C. §3621(b). Petitioner
maintains that the Bureau of Prisons is required to consider these five factors and argues that

“nothing more was required by this petitioner to give way to the filing of this 2241 habeas petition

than the submitting of the cop-out to his unit team to have them deny it, and thereby substantiate his

                                                  1
claim that the BOP and its employees are committing fraud and obstruction of justice.” He does not

dispute the Government’s assertion that he failed to exhaust his administrative remedies by pursing
all three steps of the Federal Bureau of Prisons grievance procedure.

       The court has conducted a de novo review of the objections in relation to the pleadings and
the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

petitioner’s objections lack merit and should be overruled. See Woods v. Warden, FCI Texarkana,

civil action no. 5:06cv206, 2007 WL 192156 (E.D.Tex., January 22, 2007) (habeas corpus
petitioners challenging the Bureau’s placement policy in an RRC or a CCC must exhaust

administrative remedies); accord, Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994) (federal prisoner
seeking habeas corpus relief under 28 U.S.C. §2241 must exhaust available administrative

remedies).

       Furthermore, petitioner is not entitled to the issuance of a certificate of appealability. An
appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting
a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the petitioner to make a substantial showing of the denial of a federal
constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that

substantial showing, the petitioner need not establish that he should prevail on the merits. Rather,
he must demonstrate that the issues are subject to debate among jurists of reason, that a court could

resolve the issues in a different manner, or that the questions presented are worthy of encouragement
to proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

of appealability is resolved in favor of the petitioner, and the severity of the penalty may be

considered in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.),
cert. denied, 531 U.S. 849 (2000).




                                                  2
       Here, petitioner has not shown that any of the issues raised by his claims are subject to

debate among jurists of reason. In addition, the questions presented are not worthy of
encouragement to proceed further. Therefore, petitioner has failed to make a sufficient showing to

merit the issuance of a certificate of appealability.
                                               ORDER

       Accordingly, petitioner’s objections are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct and the report of the magistrate judge is

ADOPTED. A final judgment will be entered in this case in accordance with the magistrate judge’s

recommendations. A certificate of appealability is DENIED. All motions not previously ruled upon

are hereby DENIED.

       SIGNED this the 28 day of November, 2018.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                   3
